MEMORANDUM OPINION
                                           No. 04-11-00694-CV

                     IN RE CAMP MYSTIC, INC. and Richard G. EASTLAND

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 5, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 20, 2011, relator filed a petition for writ of mandamus, asking this court to

review the trial court’s August 6, 2011 statement of reasons for granting a partial new trial.

Following Columbia, mandamus review is available when a trial court fails to clearly specify the

reasons for granting a new trial following a jury verdict. See In re Columbia Med. Ctr. of Las

Colinas, 290 S.W.3d 204, 215 (Tex. 2009) (orig. proceeding). However, relator contends that

while the trial court complied with Columbia to the extent that it specified the reasons for

granting a partial new trial, Columbia supports further review of the merits of the trial court’s

reasons. Id. We disagree that Columbia broadens our mandamus review to include a review of

the trial court’s reasoning. We read Columbia to only provide mandamus relief when the trial
1
  This proceeding arises out of Cause No. 11-0527-B, styled Stacy Eastland, et al. v. Camp Mystic, Inc., et al.,
pending in the 198th Judicial District Court, Kerr County, Texas, the Honorable Rex Emerson presiding. However,
the order complained of was signed by the Honorable David Peeples, visiting judge.
                                                                                    04-11-00694-CV


court fails to specify the reasons for granting a new trial, not to provide a merit-based review on

mandamus. Id. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                     PER CURIAM




                                               -2-